NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2251
                                       ___________

                                   TRACEY JENKINS,
                                              Appellant

                                             v.

                DR. DANCHA, Medical Director; MS. SCHROCK, RNS
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                          (D.C. Civil Action No. 3-16-cv-00160)
              District Chief Magistrate Judge: Honorable Maureen P. Kelly
                       ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 11, 2018
            Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                              (Opinion filed: May 14, 2018)
                                      ___________

                                        OPINION*
                                       ___________



PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Tracey Jenkins, proceeding pro se, appeals from the District Court’s order

granting defendants’ motions to dismiss. For the following reasons, we will affirm the

judgment of the District Court.

       On July 8, 2016, Jenkins, a Pennsylvania state prisoner confined at the State

Correctional Institution at Laurel Highlands, filed a pro se civil rights action in the United

States District Court for the Western District of Pennsylvania. Jenkins alleged that

defendants violated his civil rights under the Eighth Amendment by failing to provide

appropriate medical treatment and care concerning his thyroid condition and subsequent

diagnosis of Graves’ disease. Jenkins’ complaint was dismissed due to filing

deficiencies, and was subsequently reopened on September 13, 2016. By order entered

May 24, 2017, the District Court granted defendants’ motions to dismiss, and held that

Jenkins had failed to exhaust administrative remedies prior to commencing his suit. The

District Court concluded that, while Jenkins had filed his civil right claim in the district

court in July 2016, his administrative remedies were not exhausted until November 16,

2016, when the prison’s final appeal decision was issued. Jenkins appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal for failure to exhaust administrative remedies. See

Jenkins v. Morton, 148 F.3d 257, 259 (3d Cir. 1998). “[W]e accept all factual allegations

as true [and] construe the complaint in the light most favorable to the plaintiff.” Warren

Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).
                                              2
       We agree with the District Court that Jenkins failed to exhaust his administrative

remedies. The PLRA prohibits a prisoner from bringing an action objecting to his

conditions of confinement under 42 U.S.C. § 1983 until that prisoner has exhausted

available administrative remedies. 42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81,

83–84 (2006). The prisoner must complete the administrative review process in

accordance with the procedural rules of the grievance or appeal system at his facility.

Jones v. Bock, 549 U.S. 199, 218 (“[I]t is the prison’s requirements, and not the PLRA,

that defines the boundaries of proper exhaustion.”). A prisoner may not satisfy the

PLRA’s exhaustion requirement by exhausting administrative remedies after initiating

suit in federal court. See Johnson v. Jones, 340 F.3d 624, 627-28 (8th Cir. 2003) (“If

exhaustion was not completed at the time of filing, dismissal is mandatory.”); Ahmed v.

Dragovich, 297 F.3d 201, 209 (3d Cir. 2002). Although Jenkins filed his complaint on

July 8, 2016,1 the Secretary’s Office of Inmate Grievance and Appeals (“SOIGA”) did

not resolve his final appeal until November 16, 2016. Therefore, Jenkins failed to

exhaust his administrative remedies prior to commencing this suit.2


1
  Jenkins argues that his complaint should be deemed filed on the day that his case was
reopened and entered on the docket, September 16, 2016, instead of the day it was
initially filed. However, as that date also precedes Jenkins’ exhaustion of his
administrative remedies, it would not affect the above analysis.
2
  Jenkins asserts that SOIGA failed to comply with the Inmate Grievance System
Procedures Manual (“Manual”) by failing to respond to Jenkins’ final appeal within the
required time period, and argues that their untimely response excuses him from
completing the full grievance procedure. This argument lacks merit. Jenkins initially
filed his final appeal with the prison on June 29, 2016. He then received a letter from
SOIGA requiring him to submit additional documents, which he submitted on July 13,
                                              3
       Accordingly, we will affirm the judgment of the District Court.




2016. Pursuant to the Manual, SOIGA then had thirty days to respond. However, as
previous noted, Jenkins filed his civil rights complaint on July 8, 2016, before his final
appeal documents were submitted, and before SOIGA’s response was due.
                                               4